DETAILED ACTION
This action is responsive to amendment filed on January 19th, 2021. 
Claims 9~29 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 9~29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to Applicant’s argument’s (Pg. 8), that there is, however, no disclosure that Applicant has been able to find in Nagara that discloses or suggests that any playlist existed, much less associated with any playlist buttons, before the first use of the vehicle system. Examiner respectfully disagrees because Nagara discloses playlists (“media context”) are associated with the playlist buttons 40 (see Fig. 2). The Examiner further cited Miyake to teach allocating settings of the groups to each “preset” keys that may be performed at the time of shipping from a factory (“before first use”). Applicant points out that Miyake’s allocated groups are not based on personalized content however, the songs the user adds into one of the three playlists assigned to buttons 40 in Nagara in combination with Miyake’s teaching of allocating settings of the groups at the time of shipping from a factory meets the limitations as claimed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 9~29 are rejected under 35 U.S.C. 103 as being unpatentable over Garmark et al. hereinafter Garmark (U.S 2014/0006483), Lundell (U.S 2014/0258481), and Nagara et al. hereinafter Nagara (U.S 2011/0138280) in view of Miyake et al. hereinafter Miyake (U.S 5,583,873). 
Regarding Claim 9,
Garmark taught a system for providing personalized media content to a personal media streaming appliance, the system comprising: 
a media delivery system comprising: a media content server comprising: a processing device, a memory device [Fig. 3 and associated description], and 
a media server application configured to provide a media streaming service [¶78; ¶79]; and 
a personal media streaming appliance server comprising: 
a processing device, a memory device, and 
a personal media streaming appliance configuration engine configured to:
determine personalized content to provide to the personal media streaming appliance upon first use, wherein the personalized content matches one or more media contexts [¶57; ¶81, playlist associated with the media content stream; ¶82, access the current context for the streams associated with the user account; ¶103]. 
Garmark did not specifically teach link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use. 
Lundell taught link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use [Fig. 5A; ¶82, determining if user account exists for the purchased UE device 504a; ¶83, when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Lundell’s teaching of link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use with the teachings of Garmack, because the combination would allow for auto-configuration of a newly purchased user device with content consumption material that has been previously processed by other UE devices to enable the user to consume content identified by the user account [Lundell: 3].
The combination of Garmack and Lundell did not specifically teach assign the one or more media contexts to a plurality of preset settings of the personal media streaming appliance.
Nagara taught assign the one or more media contexts to a plurality of preset settings of the personal media streaming appliance [¶18, vehicle system 22 is connected to the Internet to receive an input signal and generate the media output based upon the received input signal. The media output generated by the vehicle system 22 can be based upon any input received from any remote source or local source; ¶22, User selects a particular playlist by engaging one of the playlist buttons 40; Fig. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Nagara’s teaching of assign the one or more media contexts to a plurality of preset settings of the personal media 
Note: While the combination of Garmark and Nagara taught the above limitations are being done manually, it would have been obvious to one ordinary skill in the art to automate determining personalized content as the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the 
Furthermore, Miyake taught assign the one or more media contexts to a plurality of preset settings of the personal media streaming appliance before the PMSA’s first use (C5: 25~34; C6: 13~27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Miyake’s teaching of assign the one or more media contexts to a plurality of preset settings of the personal media streaming appliance before the PMSA’s first use with the teachings of Garmack, Lundell, and Nagara, because the combination would improve the user experience by allowing the user to access the broadcasting stations by depressing the preset keys (Miyaki: C1: 55~58).
Regarding Claim 10,
Garmark taught wherein the media server application comprises user accounts data and taste profiles data for each of a plurality of users and the personal media streaming appliance configuration engine utilizes the taste profiles data for determining personalized content [¶81, ¶82, ¶86, ¶103].  
Regarding Claim 11,
Garmark taught wherein the personal media streaming appliance configuration engine comprises an appliance 3S/N Not Yet Assigned04777.0115USC1 provisioning engine configured to assign media contexts to each of a plurality of preset buttons of the personal media streaming appliance, and a PMSA preset data store configured to store information regarding the assigned media contexts for each preset setting of the personal media streaming appliance [¶57; ¶59; ¶86].  
Regarding Claim 12,
Garmark taught wherein the personal media streaming appliance configuration engine receives an appliance identifier from a user computing device [¶56].  
Regarding Claim 13,
Garmark taught further comprising: a personal media streaming appliance system comprising: a user input device; a media content output device; and a memory device comprising an appliance setting configuration engine configured to receive personalized settings for outputting media content from the media delivery system [¶81, ¶82, ¶86, ¶103].  
Regarding Claim 14,
Garmark taught wherein the personal media streaming appliance system comprises at least 3 preset buttons and the appliance provisioning engine assigns a unique context to each of the preset buttons [¶87], wherein each unique context is one of an album, an artist, a genre, a podcast, a radio station, an audiobook, and a playlist. Also see Miyaki Fig. 5, six preset buttons. See motivation of claim 1 above.
Regarding Claim 15,
Garmark taught wherein the personal media streaming appliance system is configured to output media content personalized for a particular user account upon first use without receiving input from physical controls [¶81, ¶82, ¶86, ¶103].
Regarding Claims 16~29, the claims are similar in scope to claim(s) 9~15 and therefore, rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457